Citation Nr: 0907241	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

Entitlement to a disability rating in excess of 20 percent 
for a herniated nucleus pulposus from March 2002 until June 
2007 and in excess of 40 percent from June 2007.

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to March 
1972 and from August 1973 to August 1983, when he was 
discharged on account of physical disability involving his 
back and shoulder.

The appeal concerning TDIU benefits arose from a March 2003 
rating action and was perfected for appeal in February 2004.  
The appeal concerning the Veteran's low back disability arose 
from a January 2004 rating action, and was perfected upon 
receipt of a statement from the Veteran in July 2004.  This 
appeal was previously before the Board of Veterans' Appeals 
(Board) in March 2007, when the Board denied service 
connection for an acquired psychiatric disorder and remanded 
the two issues addressed herein for further evidentiary and 
procedural development.  Such development having been 
accomplished, the matter is once again before the Board for 
appellate review.

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case, the Veteran has submitted multiple 
pieces of written argument, and several pieces of duplicate 
evidence.  Some of this evidence was accompanied by a written 
waiver of initial RO review from the Veteran's 
representative, but not all of it.  Although these recent 
submissions have not been reviewed by adjudicators in the 
context of a decision on the merits of the Veteran's claim, 
upon review of the newly-submitted evidence and argument, the 
Board notes that the Veteran's arguments are repetitive of 
ones which were previously considered by the RO.  As the 
documentary evidence consists of annotated photocopies of 
previously-considered evidence, the Board finds that no 
prejudice will accrue to the Veteran by review of these new 
submissions at this point and that remand for initial RO 
consideration of these arguments would serve no useful 
purpose.


FINDINGS OF FACT

1.  Prior to June 2007, the Veteran's low back disability did 
not manifest severe limitation of motion, as measured by the 
older criteria or the new General Rating Formula; recurring 
attacks typical of intervertebral disc syndrome; 
incapacitating episodes as defined by the VA; or any 
neurological impairment related to the herniated discs.  

2.  During the June 2007 VA examination, the examiner 
documented limitation of low back flexion to 30 degrees.

3.  The Veteran's service-connected disabilities alone do not 
render him unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  From March 2002 until June 11, 2007, the criteria for a 
disability rating in excess of 20 percent for the Veteran's 
low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

2.  Effective from June 11, 2007, a disability rating in 
excess of 40 percent for the Veteran's low back disability 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008). 

3.  A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements 
with regard to his claims in a letter of March 2007, prior to 
the most recent adjudication of his claims embodied in 
Supplemental Statements of the Case dated in February and May 
2008.  

The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, complete notice about 
the assignment of disability ratings and effective dates has 
not been provided.  However, since the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating and effective date to be 
assigned are moot and no prejudice accrues to the Veteran 
from this oversight.

Regarding a claim for an increased evaluation, VA must notify 
the Veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  

The Vazquez case was promulgated after the Veteran's appeal 
was certified to the Board, and while the Veteran has not 
been provided with such notice tailored to his claims, the 
Board finds that he has, in fact, been adequately informed of 
these criteria, and has demonstrated actual knowledge of 
these aspects of his claim for and increased disability 
rating, prior to the most recent adjudication of his claim.  
The Veteran was provided with the substance of the rating 
criteria governing the evaluation of his back disability in 
the May 2004 Statement of the Case.  He has also been 
provided with the regulations governing functional 
impairment, the effect of the disabilities on his employment 
and daily life, and regulations explaining the rating 
schedule itself.  Review of his written statements and his 
hearing testimony shows that he appears to be cognizant of 
and conversant with these principles, and also that he has 
the assistance of an able representative.  Therefore, the 
Board finds that no prejudice has accrued to the Veteran or 
his claims by the absence of a Vazquez-specific notification 
letter in this case.   

VA medical records, service medical records, service 
personnel records, Social Security records, and VA 
examination reports have been obtained in support of the 
Veteran's claim.  The Veteran and his representative have 
presented written statements in support of his claims and he 
has testified in support of the claims during a personal 
hearing before a RO hearing officer.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Increased disability rating-herniated nucleus pulposus

Historically, in an October 1989 rating decision, the RO 
granted service connection for a lumbar spine herniated 
nucleus pulposus and assigned a noncompensable disability 
rating at that time.  In a July 2002 rating decision, the RO 
increased the disability rating to 20 percent, effective in 
March 2002, reflecting the date the Veteran's claim for an 
increased disability rating was received.  The Veteran 
perfected a timely appeal as to this rating.  Subsequent to 
the Board's March 2007 remand, the disability rating was 
again increased to 40 percent effective in June 2007.  The 
Veteran continues to seek a higher disability rating.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a Veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the Veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions 
of 38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The Court has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
'on use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

New rating criteria for evaluating intervertebral disc 
syndrome were published in September 2002, during the 
pendency of this appeal.  The rating criteria for evaluating 
other disabilities of the spine changed in September 2003.  
Also in September 2003, the Diagnostic Code number for 
intervertebral disc syndrome was changed from "5293" to 
"5243".  In the May 2004 Statement of the Case, the RO 
considered both the new and old criteria, and concluded that 
no change was warranted, thereby continuing the 20 percent 
disability rating.  The new criteria are only to be applied 
as of their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent opinions 
promulgated by the Office of General Counsel as to matters of 
legal interpretation are binding upon the VA.  38 C.F.R. 
§ 14.507.  

The older criteria for rating intervertebral disc syndrome 
provided that mild intervertebral disc syndrome was rated as 
10 percent disabling, moderate intervertebral disc syndrome 
with recurring attacks was rated as 20 percent disabling, 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief was rated as 40 percent disabling, 
and pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief was 
rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Currently, intervertebral disc syndrome (either pre-operative 
or post-operative) is evaluated either on the total duration 
of incapacitating episodes over the previous twelve months or 
by combining under 38 C.F.R. § 4.25 (the combined ratings 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5293/5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  When rating intervertebral disc 
syndrome based upon incapacitating episodes, when the 
incapacitating episodes have a total duration of at least six 
weeks during the past twelve months, a disability rating of 
60 percent is provided.  When the incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past twelve months, a disability rating 
of 40 percent is provided.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months, a 20 percent rating 
is provided.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months, a 10 percent rating is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Diagnostic 
Code 5243 (2006).  

Prior to September 26, 2003, intervertebral disc syndrome 
causing slight limitation of lumbar spine motion was rated as 
10 percent disabling, moderate limitation of motion was rated 
as 20 percent disabling, and severe limitation of lumbar 
spine motion was rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Effective as of September 26, 2003, intervertebral disc 
syndrome can be rated under a General Rating Formula for 
Diseases and Injuries of the Spine, if this method results in 
a higher disability rating.  38 C.F.R. § 4.71a (2006).  The 
applicable portion of this general formula provides a 
10 percent disability rating in the case of intervertebral 
disc syndrome resulting in forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; a 20 percent disability rating for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
disability rating will be assigned in the case of forward 
flexion of the thoracolumbar spine 30 degrees or less.  A 
higher disability rating is warranted only in the case of 
ankylosis of the entire thoracolumbar spine.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  A series of 
explanatory notes advises the adjudicator to evaluate 
associated objective neurologic abnormalities separately, 
under an appropriate diagnostic code, and to refer to an 
illustration depicting normal and abnormal range of spine 
motion, among other instructions.  A preliminary note 
provides that the disability ratings to be assigned under the 
General Rating Formula apply with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a (2006).

The Board will consider the claim for a higher initial rating 
based on all rating criteria applicable during this appeal.  
However, as noted above, the revised provisions may not be 
applied to any time period before the effective date of the 
change.  It is important to note that throughout the time 
period at issue, the Veteran does not report receiving 
regular medical care, or indeed any medical care, for his low 
back symptoms, and none of the voluminous medical evidence 
submitted for the record reflects such regular medical care.  
(During the June 2007 VA examination, the Veteran reported 
that he could not afford insurance to see a doctor and had no 
transportation to get to the VA for care.)  Thus, the best 
evidence as to the condition of the Veteran's back and his 
symptoms during the appeal period, consists of the reports of 
the VA medical examinations and the Veteran's own statements.

Thus, from March 2002 until September 2002, the older rating 
criteria must govern the evaluation of the Veteran's back 
disability.  The evidence of record from this time period 
reflects that during a June 2002 VA examination, the Veteran 
had good posture and a normal gait.  Upon clinical 
examination there was normal lumbar lordosis, and some mild 
scoliosis with kyphosis.  The Veteran complained of pain in 
the lumbosacral area, although there was no muscle spasm 
during the examination.  Range of motion exercises showed 
extension from 0 to 15 degrees with pain at the end of the 
motion.  He had flexion from 0 to 45 degrees with pain at the 
end of the motion.  Right and left lateral flexion was 0 to 
115 degrees without any pain.  There was no neurological 
deficiency in either lower limb and no muscle atrophy.  X-ray 
studies were interpreted as normal, although minimal 
scoliosis was noted.  The examiner rendered a diagnosis of 
"history of injury to the lower back," with manifested 
limitation of motion of the lower back without any 
neurological deficiency.  

Thereafter, the RO increased the Veteran's disability rating 
to 20 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002), based upon the showing of 
moderate limitation of lumbar spine motion with pain.  In the 
absence of a showing of severe limitation of motion, or of 
recurring attacks typical of intervertebral disc syndrome, or 
of any neurological impairment related to the herniated 
discs, the RO concluded that a higher disability rating under 
Diagnostic Code 5292 or under Diagnostic Code 5293 was 
inappropriate.  The Board agrees with this conclusion, as 
there was no evidence of any functional impairment related to 
the Veteran's back disability, other than limitation of 
motion, at that point in time. 

The Veteran underwent another VA examination in December 
2003.  At that point, he complained of constant pain in his 
low back, which was about 10/10 in intensity.  He stated he 
could not sit down for long, bend over, or lift heavy 
weights, and that the pain was getting worse.  He reported 
experiencing no radiation of the pain, however.  He reported 
that when his back pain was worse, he would lie down and 
become inactive for one or two weeks, on his own, without any 
doctor's advice.  During the clinical examination, the 
Veteran had normal gait and good posture.  The examiner noted 
that the Veteran did not seem to be in any pain.  There was 
no spasm or atrophy in the low back musculature.  Range of 
motion exercises revealed extension of 15 degrees, flexion of 
45 degrees, right and left lateral flexion of 30 degrees and 
rotation of 35 degrees with complaints of pain during all the 
motion exercises.  No neurological deficiency was found in 
the lower limits.  Again, X-rays of the lumbosacral spine 
were interpreted as normal.  Additionally, the examiner noted 
a minor leg length discrepancy of 5/8 of an inch with the 
right leg being shorter than the left.  

In reviewing the potentially-applicable criteria to this 
information, the Board again concludes that a 20 percent 
disability rating for moderate limitation of motion of lumbar 
spine motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002) is the most appropriate disability rating.  Neither 
the older criteria nor the newer criteria for rating 
intervertebral disc syndrome would provide a higher 
disability rating as the Veteran did not have recurring 
attacks typical of intervertebral disc syndrome, did not have 
any neurological manifestations, and did not have 
incapacitating episodes as defined by the newer regulation.  
Application of the General Rating Formula for Diseases and 
Injuries of the Spine to the range of motion measurements 
recorded during the December 2003 examination yields a 
disability rating of 20 percent under the newer criteria as 
well.

In April 2004, the Veteran testified as to his back 
disability during a hearing at the RO.  His testimony 
essentially corroborated his statements during the December 
2003 VA examination, although he also included the 
information that if he crosses his legs for too long, they 
tended to go to sleep.  The Veteran's testimony is considered 
helpful to the Board and credible as it comports with the 
medical evidence of record.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  

The Veteran next underwent a VA examination in June 2007.  We 
note that there is a paucity of information relating to the 
status and condition of the Veteran's low back between the 
2003 VA examination report and the 2007 examination report.  
We are constrained to work with the evidence as it stands, 
however, as it does not appear there is any outstanding 
medical evidence available.  Thus, we recognize that 
practically the Veteran's right sided radiculopathy developed 
at some point in between 2003 and 2007.  However, we cannot 
pinpoint when, in the absence of documentation.  The June 
2007 VA examination represents the earliest medical 
confirmation of this new symptom, therefore, for purposes of 
this legal analysis, the VA must assign the effective date of 
June 2007 as the earliest point at which this increase in the 
severity of the Veteran's back condition is objectively 
demonstrated in the record.  There is thus no basis for 
assigning a disability rating greater than 20 percent prior 
to June 2007.

During the June 2007 examination he reported chronic low back 
pain at the level of 3 or 3.5 out of 10.  He also reported 
occasional tingling in his feet, which was relieved by 
massage and changing his position.  He stated that his back 
pain worsened with climbing up and down stairs, and with 
standing to do dishes for more than ten minutes.  He said he 
was taking Aleve and Advil, over the counter, for pain 
relief.  He reported experiencing no back spasms, urinary 
incontinence, fecal incontinence, numbness, paresthesias, leg 
or foot weakness, unsteadiness, or falls, although he had 
some erectile dysfunction.  He gave a history of having 
fatigue, decreased back motion, stiffness, weakness and mild, 
constant pain in his low back.  He also reported experiencing 
shooting pain into his right leg  

Upon clinical examination in June 2007, the Veteran had 
normal posture and gait.  There was some right-sided muscle 
spasm in the thoracic sacrospinal muscles.  The examiner 
noted some abnormal, diminished sensation in the right 
lateral aspect of the right leg extending into the ankle.  
Reflex examination was normal.  Range of lumbar spine motion 
was measured as 0 to 30 degrees of flexion, 0 to 30 degrees 
of extension, 0 to 30 degrees of left and right lateral 
flexion, 0 to 30 degrees of right and left lateral rotation, 
all with objective evidence of pain, and objective evidence 
of pain following repetitive motion.  X-ray studies were 
interpreted as showing facet arthritis at the L4-L5 and L5-S1 
levels.  The examiner described the effects of the Veteran's 
service-connected lumbar spine disability on his usual daily 
activities as mild, and commented that the Veteran's 
complaints of pain were out of proportion to the examination 
findings.

Based upon these examination findings, which include the 
initial documentation of radiculopathy, the RO assigned a 
40 percent disability rating reflecting the reduced range of 
motion, effective as of the date of the examination.  This 
rating was assigned under the provisions of the General 
Rating Formula for Diseases and Injuries of the Spine which 
went into effect in September 2003.  Under these new 
criteria, a higher disability rating may be assigned only in 
case of spinal ankylosis, which the Veteran does not have, or 
if he had been prescribed bed rest by a physician on account 
of incapacitating episodes resulting from intervertebral disc 
syndrome, which is also not the case.

As explained above, because the appeal has remained active 
since these criteria were in effect, a rating under the older 
criteria may be assigned, if these criteria prove more 
favorable to the Veteran.  A disability rating higher than 
40 percent is not provided by any of the potentially-
applicable older Diagnostic Codes, except for Diagnostic Code 
5293 (2002) pertaining to intervertebral disc syndrome, which 
provides for a 60 percent disability rating in cases of 
persistent symptoms compatible with sciatic neuropathy with 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  In this case, the June 
2007 examination findings do not reflect symptomatology of 
such severity.  The Veteran himself described his pain level 
as 3.5 out of 10, and the examiner felt that the Veteran's 
reported pain did not match his objective symptomatology.  
Although there was some radiculopathy shown, the sciatic 
nerve was not identified by the examiner; rather the sensory 
abnormality identified was of diminished sensation, rather 
than characteristic painful neuropathy, as required by the 
provisions of Diagnostic Code 5293.  

The Board therefore concludes that the preponderance of the 
evidence is against the Veteran's claim for a disability 
rating greater than 20 percent for a herniated nucleus 
pulposus from March 2002 until June 2007 and in excess of 
40 percent from June 2007.  There is simply no basis for the 
assignment of a higher disability rating at any point during 
the appeal period.  The appeal is therefore denied.

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a Veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The Veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In determining whether the Veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Initially, the Board concedes that the Veteran is actually 
unemployed, as he has not worked in many years, and has been 
receiving disability benefits from the Social Security 
Administration since 1989.  His employment background 
includes only sporadic work attempts.  His educational 
background includes high school and various technical 
training programs.  

The question before the Board is whether the Veteran is 
precluded from obtaining and retaining gainful employment 
solely due to his service-connected disabilities.  The Social 
Security Administration, on the other hand, in awarding 
benefits to the Veteran was concerned solely with whether he 
could work in light of all his disabilities, both service-
connected and nonservice-connected.  

The Veteran has been awarded service connection for a 
herniated nucleus pulposus of the lumbar spine, rated as 
40 percent disabling; bilateral hearing loss, rated as 
30 percent disabling; tinnitus, rated as 10 percent 
disabling, and residuals of a left shoulder injury, rated as 
noncompensable.  The combined disability rating, is 
60 percent.  As such, he does not meet the schedular criteria 
for an award of a TDIU.  In addition to his service-connected 
disabilities, the Veteran has significant nonservice-
connected disabilities, however.  It would appear from the 
medical evidence of record that his nonservice-connected 
psychiatric disabilities cause the majority of his 
occupational impairment.

In this case, none of the medical evidence of record supports 
the Veteran's contention that he is rendered unemployable 
solely due to his service-connected disabilities.  Rather the 
medical opinions and other evidence are to the effect that 
his nonservice-connected psychiatric disabilities prevent him 
from obtaining and retaining employment.  The Social Security 
documentation reflects that that agency considers him to be 
unemployable solely on account of impairment arising from 
paranoid schizophrenia and other functional psychotic 
disorders.  The Veteran himself does not only contend that 
his service-connected disabilities are the cause of his 
patent unemployability; he contends in the alternative that 
service connection is warranted for the rest of his 
disabilities, as well.  In the March 2007 decision, however, 
the Board denied service connection for the Veteran's 
psychiatric disability.

Thus, a grant of a total disability rating based upon 
individual unemployability is not warranted because the 
Veteran's service connected disabilities alone are not shown 
to prevent him from obtaining and retaining a substantially 
gainful occupation.  Because the Veteran's service-connected 
disabilities do not, individually or in combination, render 
him unemployable, a grant of a total disability rating for 
compensation must be denied.  The preponderance of the 
evidence is against the Veteran's claim for this benefit.





ORDER

A disability rating in excess of 20 percent for a herniated 
nucleus pulposus from March 2002 until June 2007 and in 
excess of 40 percent from June 2007 is denied.

A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disability is denied.





____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


